DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Disposition of Claims
Claims 1-5 and 7-20, filed July 19, 2022 and updated with the Response to Election on May 10, 2022, are pending in the application. 
Election/Restrictions
In a response to an Election/Restriction Requirement dated May 10, 2022, the Applicant timely elected Species A directed to Figure 6 without traverse.  Claim 6 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claims. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 and 15-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wilenski et al. (US9289965B2, hereinafter “Wilenski”).
Regarding claims 1 and 15, Wilenski discloses a multilayer body panel (14/14a/14b; Figs. 1-4) for a motor vehicle (Col. 3 lines 51-62), the multilayer body panel having a plan-view profile with a length and a width (Figs. 1-4), the multilayer body panel comprising: an exterior layer including a transparent rigid material (904a; Fig. 7, and also Col. 2 lines 62-67 and Col. 3 lines 1-8); a bonding layer attached to the exterior layer (904b; Fig. 7) and including a transparent adhesive material (902; Fig. 7); and a structural reinforcement layer (Col. 3 lines 9-17) attached to the bonding and exterior layers and including a substantially transparent region 16; Fig. 4) adjoining a substantially opaque region (22; Fig. 4), the structural reinforcement layer (Fig. 7) including a polymer (Col. 2 lines 38-42) and a fiber-reinforced polymer (FRP) material containing a plurality of fibers (Col. 2 lines 44-59) embedded within the polymer, the substantially transparent region defined by the polymer without the fibers of the FRP material (Col. 2 lines 59-67 and Col. 3 lines 1-8), and the substantially opaque region defined by the fibers of the structural reinforcement layer being limited to a discrete plan-view region within the plan-view profile of the multilayer body panel (Figs. 2-4), the discrete plan-view region with the fibers of the FRP material defining laterally spaced side rails and a transverse crossmember , the having laterally spaced side rails (22a; Fig. 1 or 23 or  18; Fig. 2 and the border 22; Fig. 4) extending along the length of the multilayer body panel (14/16; Fig. 1; or 17; Fig. 2 or 16; Fig. 4), and the transverse crossmember 22b; Fig. 1) extending between and connecting the side rails (22a; Fig. 1).  Wilenski discusses the spaced side rails (22a) and the transverse crossmembers (22b) may be oriented and distributed throughout the polymeric matrix in any suitable pattern (Col. 3 lines 9-24), which would include the transverse crossmember extending between and connecting the side rails.
Regarding claims 2 and 16, Wilenski discloses the multilayer body panel, wherein the side rails (22a; Fig. 1) are substantially parallel to each other and located at opposite sides of the multilayer body panel (14/16; Fig. 1).  
Regarding claims 3 and 17, Wilenski discloses the multilayer body panel, the multilayer body panel of claim 2, wherein the crossmember is obliquely angled to the side rails (22b is slanted/angled into 22a; Fig. 1; Col. 3 lines 12-17).  
Regarding claims 4 and 18, Wilenski discloses the multilayer body panel, wherein the crossmember includes first and second angled crossmember sections (22b is angled twice one each corner; Fig. 1) each projecting from a respective one of the side rails (22a; Fig. 1).   
Regarding claims 5 and 19, Wilenski discloses the multilayer body panel, the multilayer body panel of claim 2, wherein the crossmember (top and bottom of 15; Figs. 1 or 4) is substantially orthogonal to the side rails (the sides of 15; Figs. 1 or 4) and extends along the width of the multilayer body panel (14/16/18; Figs. 1 or 4).  
Regarding claims 7 and 20, Wilenski discloses the multilayer body panel of claim 5, further comprising a third crossmember (Fig. 3 shows the possibility of multiple crossmembers) extending between, obliquely angled to (Wilenski discusses the spaced side rails (22a) and the transverse crossmembers (22b) may be oriented and distributed throughout the polymeric matrix in any suitable pattern (Col. 3 lines 9-24), which would include the transverse crossmember extending between and connecting the side rails, and would include “obliquely angled”), and connecting the side rails (Fig 1 and 3).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-9, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wilenski in view of Haffner et al. (EP1690780A2, hereinafter “Haffner”).
Regarding claims 7 and 20, Wilenski disclose the multilayer body panel of claim 5, but is silent to a third crossmember.
In claims 7 and 20, Haffner teaches further comprising a third crossmember (Haffner - 141, 142, 171, 172; Fig. 2) extending between, obliquely angled to, and connecting the side rails.
For claims 7 and 20, it would have been obvious as to one ordinary skilled in the art before the effective filing date of the claimed invention to have modified the multilayer body panel of Wilenski by adding an obliquely angled third crossmember as taught by Haffner.  Doing so, allows creates a roof arrangement for a vehicle with an improvement in body rigidity (Haffner – Paragraph 4).
Regarding claim 8, Wilenski in view of Haffner the multilayer body panel of claim 7, wherein the third crossmember (Haffner - 141, 142, 171, 172; Fig. 2) includes first and second angled crossmember sections (Haffner - 141, 142, 171, 172; Fig. 2) each projecting from a respective one of the side rails (Haffner - 24, 25; Fig. 2).
Regarding claim 9, Wilenski in view of Haffner discloses the multilayer body panel of claim 7, further comprising a fourth cross member (Haffner - 141, 142, 171, 172; Fig. 2) extending between and connecting the side rails.

Claims 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Wilenski in view Mannheim Astete et al. (US20200282705A1, hereinafter “Mannheim Astete”).
Regarding claim 10, Wilenski in view of Mannheim Astete disclose the multilayer body panel of claim 1, further comprising a reflector layer (Mannheim Astete - 3; Fig. 5D, ¶s 57, 101-103, 127) attached to the bonding layer (Mannheim Astete - 4; Fig. 5D, ¶ 58) and including an infrared (IR) reflective material (Mannheim Astete - 3, 5; ¶s 57, 59, 101-103).  
Regarding claim 11, Wilenski in view of Mannheim Astete disclose the multilayer body panel of claim 10, further comprising a sunshade layer (Mannheim Astete - 9; Fig. 5D, ¶s 11, 63, 126) attached to the bonding layer (Mannheim Astete - 4; Fig. 5D) and including a solid-state, visible (VIS) light absorbing material (Mannheim Astete - ¶s 120-124).  
Regarding claim 12, Wilenski in view of Mannheim Astete disclose the multilayer body panel of claim 11, further comprising a low-k layer (Mannheim Astete - ¶ 102 discusses the infrared reflective coated layer can include a dielectric layered coating) attached to the sunshade layer and including a dielectric material with a relatively small dielectric constant.
Regarding claim 13, Wilenski in view of Mannheim Astete disclose the multilayer body panel of claim 12, further comprising: a second bonding layer including the transparent adhesive material and attached to the low-k layer; and a second reflector layer including the infrared (IR) reflective material and attached directly to the second bonding layer (Mannheim Astete - Figure 5D teaches 9 as an opaque "sunshade" bonding layer that is directly attached to the infrared reflective layer including IR material 3).
Regarding claim 14, Wilenski in view of Mannheim Astete disclose the multilayer body panel of claim 13, further comprising a second structural reinforcement layer attached to the second reflector layer and including an FRP material, wherein the second structural reinforcement layer  is localized to the same discrete plan-view region  within the plan-view profile.  Claim 14 is a duplication of parts already discussed and disclosed in claims 10-13.
Regarding claim 15, see analysis of claim 1.  Also, Wilenski discloses the use of the multilayer body panel in an airplane, motor vehicle, boat, or skyscraper (Col. 3 lines 46-62).  Mannheim Astete discusses the application to be used in a vehicle/automobile, therefore an obvious expedient and basic assumption that the vehicle/automobile would contain a body, passenger compartment, and prime mover.
Response to Arguments
Applicant's arguments filed July 19, 2022 have been fully considered but they are not persuasive. The newly found Wilenski reference alone discloses every element and limitation of Applicant’s amended independent claims and various dependent claims.  For instance, Wilenski discloses a multilayer body panel with a structural reinforcement layer that is formed with a fiber-reinforced polymer material containing fibers embedded within a polymer, wherein: (1) sections of the polymer without the FRP fibers define one or more substantially transparent regions in the body panel; (2) the FRP material fibers are limited to one or more discrete regions within the structural reinforcement layer to define one or more substantially opaque regions in the body panel; (3) the discrete region(s) with the FRP material fibers form laterally spaced, structurally reinforcing side rails that extend along the length of the multilayer body panel; and (4) the discrete region(s) with the FRP material fibers form a transverse, structurally reinforcing crossmember that extends between and connects the side rails.  Wilenski uses an airplane as an example of application, but confirms that the multilayer body panel described can be used on a vehicle (personal carrier or transport), boat, or skyscraper (Col. 3 lines 46-62).   Also, Wilenski in view of Haffner or Mannheim Astete teach the remaining claims concerning specific materials and structural/vehicle design.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOYCE EILEEN HILL whose telephone number is (313)446-6654. The examiner can normally be reached M-F 7 a.m. - 3 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Dennis H Pedder/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        






/J.E.H./Examiner, Art Unit 3612